EXHIBIT 10.110 COMPREHENSIVE AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF MARCH 4, 2010 AMONG GLIMCHER PROPERTIES LIMITED PARTNERSHIP AS BORROWER KEYBANK NATIONAL ASSOCIATION AS ADMINISTRATIVE AGENT KEYBANC CAPITAL MARKETS AS JOINT LEAD ARRANGER EUROHYPO AG, NEW YORK BRANCH AND WACHOVIA BANK, NATIONAL ASSOCIATION AS CO-SYNDICATION AGENTS RBS CITIZENS, N.A., d/b/a CHARTER ONE AND BANK OF AMERICA, N.A. AS CO-DOCUMENTATION AGENTS BANC OF AMERICA SECURITIES LLC, AS JOINT LEAD ARRANGER AND THE LENDERS FROM TIME TO TIME PARTIES HERETO TABLE OF CONTENTS Page ARTICLE I. AMENDMENT 1 Continuation of Credit Agreement 1 Amendment 1 ARTICLE IA.DEFINITIONS 1 ARTICLE II. THE CREDIT 11 Generally 22 Ratable and Non Ratable Advances 23 Collateral 23 Final Principal Payment 26 Unused Fee 26 Other Fees 26 Minimum Amount of Each Advance 26 Periodic Principal Payments 27 Method of Selecting Types and Interest Periods for New Advances 28 Conversion and Continuation of Outstanding Advances 28 Changes in Interest Rate, Etc 29 Rates Applicable After Default 29 Method of Payment 29 Notes; Telephonic Notices 30 Interest Payment Dates; Interest and Fee Basis 30 Notification of Advances, Interest Rates and Prepayments 30 Swingline Advances 31 Lending Installations 31 Non-Receipt of Funds by the Administrative Agent 32 Replacement of Lenders under Certain Circumstances 32 Usury 32 First Extension of Facility Termination Date 33 Second Extension of Facility Termination Date 33 Scheduled Aggregate Commitment Reductions 34 ARTICLE IIALETTER OF CREDIT SUBFACILITY 34 2A.1 Obligation to Issue 34 2A.2 Types and Amounts 34 2A.3 Conditions 34 2A.4 Procedure for Issuance of Facility Letters of Credit. 35 2A.5 Reimbursement Obligations; Duties of Issuing Bank. 36 2A.6 Participation. 36 2A.7 Payment of Reimbursement Obligations. 37 2A.8 Compensation for Facility Letters of Credit. 38 2A.9 Letter of Credit Collateral Account. 39 ARTICLE III. CHANGE IN CIRCUMSTANCES 39 Yield Protection 39 Changes in Capital Adequacy Regulations 40 Availability of Types of Advances 40 Funding Indemnification 40 Taxes 41 Lender Statements; Survival of Indemnity 42 ARTICLE IV. CONDITIONS PRECEDENT 43 Initial Advance 43 -i- Each Advance and Issuance 45 ARTICLE V. REPRESENTATIONS AND WARRANTIES 45 Existence 45 Authorization and Validity 45 No Conflict; Government Consent 46 Financial Statements; Material Adverse Effect 46 Taxes 46 Litigation and Guarantee Obligations 46 Subsidiaries 47 ERISA 47 Accuracy of Information 47 Regulation U 47 Material Agreements 47 Compliance With Laws 47 Ownership of Projects 47 Investment Company Act 47 Solvency 48 Insurance 48 REIT Status 48 Title to Property 49 Environmental Matters 49 Office of Foreign Asset Control 50 Collateral Properties and Underlying Properties 50 Tax Shelter Representation 52 Anti-Terrorism Laws 52 Absence of Offsets and Claims 53 ARTICLE VI. COVENANTS 53 Financial Reporting 53 Use of Proceeds 54 Notice of Default 55 Conduct of Business 55 Taxes 55 Insurance 55 Compliance with Laws 55 Maintenance of Properties 56 Inspection 56 Maintenance of Status 56 Dividends; Distributions 56 No Change in Control 56 Acquisitions and Investments 57 Liens 57 Affiliates 58 Variable Interest Indebtedness 58 Consolidated Net Worth 58 Indebtedness and Cash Flow Covenants 58 Environmental Matters 60 Permitted Investments 60 Limitation on Unsecured Indebtedness 61 Prohibited Encumbrances 62 Subsidiary Guaranty 62 Releases 62 -ii- Distributions of Excess Funds to Deposit Account 63 ARTICLE VII. DEFAULTS 63 ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 65 Acceleration 65 Amendments 66 Preservation of Rights 66 Insolvency of Borrower 66 ARTICLE IX. GENERAL PROVISIONS 67 Survival of Representations 67 Governmental Regulation 67 Intentionally Omitted 67 Headings 67 Entire Agreement 67 Several Obligations; Benefits of the Agreement 67 Expenses; Indemnification 67 Numbers of Documents 68 Accounting 68 Severability of Provisions 68 Nonliability of Lenders 68 Choice of Law 68 Consent to Jurisdiction 68 Waiver of Jury Trial 68 Release of Prior Claims 69 ARTICLE X. THE ADMINISTRATIVE AGENT 69 Appointment 69 Powers 69 General Immunity 69 No Responsibility for Loans, Recitals, etc. 70 Action on Instructions of Lenders 70 Employment of Agents and Counsel 70 Reliance on Documents; Counsel 70 Administrative Agent’s Reimbursement and Indemnification 70 Rights as a Lender 71 Lender Credit Decision 71 Successor Administrative Agent 71 Notice of Defaults 72 Requests for Approval 72 Defaulting Lenders 72 Additional Agents 73 ARTICLE XI. SETOFF; RATABLE PAYMENTS 73 Setoff 73 Ratable Payments 73 -iii- ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 73 Successors and Assigns 73 Participations 74 Assignments 74 Dissemination of Information 75 Tax Treatment 75 ARTICLE XIII. NOTICES 76 Giving Notice 76 Change of Address 76 ARTICLE XIV. PATRIOT ACT 76 ARTICLE XV. COUNTERPARTS 76 EXHIBITS EXHIBIT A COMPLIANCE CERTIFICATE EXHIBIT B ASSIGNMENT AGREEMENT EXHIBIT C MINIMUM INSURANCE REQUIREMENTS WITH RESPECT TO COLLATERAL PROPERTIES AND UNDERLYING PROPERTIES EXHIBIT D SUBSIDIARY GUARANTY EXHIBIT E BORROWER’S COUNSEL OPINION LETTER EXHIBIT F BORROWING NOTICE EXHIBIT G ACCOUNT SECURITY, PLEDGE AND ASSIGNMENT AGREEMENT EXHIBIT H-1 LIST OF INITIAL PLEDGED EQUITY INTERESTS EXHIBIT H-2 COLLATERAL ASSIGNMENT OF EQUITY INTERESTS (GPLP) EXHIBIT H-3 COLLATERAL ASSIGNMENT OF EQUITY INTERESTS (Other Pledgors) EXHIBIT I-1 LIST OF INITIAL PLEDGED NOTES EXHIBIT I-2 COLLATERAL ASSIGNMENT OF NOTE RECEIVABLES EXHIBIT J-1 LEGAL DESCRIPTIONS OF INITIAL COLLATERAL PROPERTIES EXHIBIT J-2 FORM OF MORTGAGE EXHIBIT K-1 LIST OF INTERCOMPANY DEBT EXHIBIT K-2 COLLATERAL ASSIGNMENT OF INTERCOMPANY DEBT SCHEDULE 5.6
